PER CURIAM.
Appellant correctly asserts, and the state properly concedes, the trial court erred in ordering restitution based upon hearsay evidence that was improperly ad*364mitted at the restitution hearing over appellant’s objection. Butler v. State, 970 So.2d 919 (Fla. 1st DCA 2007); Forlano v. State, 964 So.2d 246 (Fla. 1st DCA 2007); I.M. v. State, 958 So.2d 1014 (Fla. 1st DCA 2007); Herrington v. State, 828 So.2d 286 (Fla. 1st DCA 2002). Accordingly, we reverse the trial court’s restitution determination and remand for a new restitution hearing. Forlano, 964 So.2d at 246; Herrington, 823 So.2d at 286-87.
REVERSED and REMANDED.
WETHERELL, MARSTILLER, and SWANSON, JJ„ concur.